Title: 5th.
From: Adams, John Quincy
To: 


       A Snowy day.
       Two Sermons from Hebrews XI. 1. Now faith is the Substance of things hoped for, the evidence of things not seen. I should not conceive how one Sermon could be made out of this text, much less two. However, what with faith, and the immortality of the Soul they were made out. That ancient and celebrated Poet Homer, had taken notice of a place, which he called αδης and supposed it to be appointed the receptacle of good souls. Plato a great Philosopher had written a large treatise upon the Subject: and Cicero, says that if the opinion of the Souls immortality, be false, he owns himself happy to be in error. There was a great deal of Erudition shown here; but for my Part, I want neither the Authority of Homer, of Plato, nor of Tully, to be persuaded of a thing, which Nature speaks so plainly. A child was baptized, by the name of Sally Cogswell.
      